Matter of Ania N. (Marzena N.) (2016 NY Slip Op 02830)





Matter of Ania N. (Marzena N.)


2016 NY Slip Op 02830


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-05836
2014-06798
 (Docket No. N-9195-13)

[*1]In the Matter of Ania N. (Anonymous). Suffolk County Department of Social Services, respondent; 
andMarzena N. (Anonymous), appellant.


Arza Rayches Feldman, Uniondale, NY (Steven Feldman of counsel), for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Steven B. Nacht of counsel), for respondent.
Joy E. Jorgensen, Babylon, NY, attorney for the child.

DECISION & ORDER
Appeals from (1) a decision of the Family Court, Suffolk County (Bernard Cheng, J.), dated April 17, 2014, and (2) an order of fact-finding and disposition of that court dated May 28, 2014. The order of fact-finding and disposition, upon the decision, made after a fact-finding hearing, inter alia, found that the mother neglected the subject child.
ORDERED that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509); and it is further,
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
This is a neglect proceeding pursuant to Family Court Act article 10. After a fact-finding hearing, the Family Court issued an order of fact-finding and disposition which, among other things, found that the mother neglected the subject child. The mother appeals.
The evidence presented at the fact-finding hearing established, by a preponderance of the evidence (see Family Ct Act § 1046[b][i]), that the mother failed to exercise the minimum degree of care to prevent the emotional and mental impairment of the child or the imminent danger thereof. Accordingly, the Family Court properly found that the mother neglected the child (see Family Ct Act § 1012[f][i][B]; Matter of Isobella A. [Anna W.], 136 AD3d 1317, 1318-1319; Matter of Makenzie C. [Allison C.], 113 AD3d 678, 679; Matter of Ceanna B. [Thawanda C.], 105 AD3d 1044, 1044; Matter of Ramazan U., 303 AD2d 516, 517).
DILLON, J.P., AUSTIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court